Citation Nr: 1436952	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for skin cancer.

2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss, prior to July 1, 2010.

3.  Entitlement to a compensable rating for bilateral hearing loss, from July 1, 2010.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1959, with subsequent service in the Army Reserve and the Army National Guard of West Virginia, Wyoming, and Colorado from the 1960s to the 1980s.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2010 the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.  

In December 2011, the Board remanded the case. In addition to remanding the claims for higher initial ratings for the service-connected bilateral hearing loss, the Board remanded the issue of whether a reduction in the rating for the Veteran's bilateral hearing loss from 20 percent to 0 percent, effective July 1, 2010, was proper for issuance of a statement of the case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC addressing this issue was provided to the Veteran in June 2013; however, he did not file a substantive appeal within 60 days of issuance of the SOC.  See 38 C.F.R. § 20.302(b) (2013).  Therefore, this issue is not presently in appellate status.  See 38 C.F.R. § 20.200 (2013) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal). 

In his March 2012 VA Form 9 perfecting an appeal of the issue of whether new and material evidence had been submitted to reopen a claim for service connection for skin cancer, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  A hearing was scheduled for July 2013 and was later rescheduled for January 2014.  Prior to the date of the hearing, the Veteran indicated that he would not be able to attend the hearing.  He asked that his case be reviewed and his appeal be continued if possible.  There are no outstanding hearing requests of record.  See 38 C.F.R. § 20.704(e) (2013).  

The Veteran asserts that he was treated for skin cancer during his National Guard service.  The claim for service connection for skin cancer was denied in an unappealed February 1995 rating decision.  At the time of that rating decision no service treatment records from either the Veteran's active duty or his Reserve/National Guard service were of record.  In August 2007, the RO requested the Veteran's service records from the West Virginia, Wyoming, and Colorado Army National Guard.  Service records from each of these entities were subsequently associated with the claims file.  

In the August 2010 rating decision, the RO indicated that the claim for service connection for skin cancer remained denied as there was no evidence to show that skin cancer manifested during or within one year of separation from service.  Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, this issue has been characterized as reflected on the title page.

The Veteran was previously represented by a private attorney.  In November 2012, the Veteran indicated that he discharged his counsel. 38 C.F.R. § 14.631(f) (2013).  Accordingly, the Veteran is representing himself in the present appeal.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file, but which were listed by the RO as considered in the February 2012 SOC addressing the request to reopen the claim for service connection for skin cancer.  

while the June 2013 supplemental statement of the case (SSOC) addressing the issue of entitlement to higher ratings for bilateral hearing loss did not specifically list all of these records among the evidence considered, these records were associated with the Veteran's record (his Virtual VA e-folder) at that time.  The Board presumes that the RO considered all evidence of record in preparation of the June 2013 SSOC.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed.").  The VBMS e-folder does not contain any documents.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain additional records which are potentially pertinent to the claims on appeal.  On remand, the AOJ should also attempt to verify any unverified periods of active duty for training (ACDTURA) and/or inactive duty for training (INACDTURA), in particular with the Colorado Army National Guard, and should make an additional attempt to obtain any additional available service records regarding the Veteran's Reserve and/or National Guard service.  If any of the evidence obtained on remand suggests a worsening of the Veteran's bilateral hearing loss since December 2009, he should be afforded a new VA examination to evaluate the current severity of this disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action to attempt to verify the Veteran's periods of ACDUTRA and/or INACDUTRA with the Army Reserve and the Colorado Army National Guard.

2.  Request from the U.S. Army Reserve Personnel Center any additional service treatment records, to include records regarding treatment for skin cancer during the Veteran's National Guard service, reportedly between 1984 and 1986.  

If additional service treatment records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his skin cancer and/or hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from the Clarksburg VA Medical Center (VAMC), dated prior to November 1998, between August 2005 and July 2007, between February 2009 and November 2009, and since January 2012; and

(2) any available report of audiologic testing performed in conjunction with a July 2007 VA audiology consult performed at the Clarksburg VAMC.

The AOJ must ensure that the complete VA treatment records from the Clarksburg VAMC, dated between November 1998 and August 2005, are of record.  In this regard, the Veteran's prior attorney submitted numerous records from this facility in June 2009; however, numerous records, which appear to be dated between December 1998 and September 2001 are unreadable due to extremely faint print.  

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim(s) for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  In particular, the AOJ must request any records regarding a claim for disability benefits based on skin cancer filed around 1994.  

5.  Conduct any other appropriate development deemed necessary, including, if any of the evidence obtained on remand indicates a worsening of the Veteran's bilateral hearing loss since December 2009, affording him a new VA examination to evaluate the current severity of that disability.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



